ACCEPTED
                                                                                                  03-15-00037-CV
                                                                                                         4313624
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                            2/27/2015 12:32:50 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                           CLERK
                                     NO. 13-15-00037-CV

BUTEAUX CONCRETE LLC and                       §           IN THE COURT OF APPEALS
                                                                                 FILED IN
   BRANDON BUTEAUX                             §                          3rd COURT OF APPEALS
                   Appellants                  §                               AUSTIN, TEXAS
v.                                             §                          2/27/2015 12:32:50 PM
                                               §           THIRD      DISTRICTJEFFREY D. KYLE
CONSOLIDATED                                   §                                   Clerk
  REINFORCEMENT, LP                            §
                   Appellee                    §
                                               §           AUSTIN, TEXAS


      APPELLANTS BRANDON BUTEAUX AND BUTEAUX CONCRETE LLC’S
                   UNOPPOSED MOTION TO DISMISS

       Pursuant to Tex. R. App. P. 42.1, appellants Brandon Buteaux and Buteaux Concrete,

LLC move to dismiss this appeal in accordance with the parties’ settlement.

                                           PRAYER

       Appellants pray that this motion be granted.

                                            Respectfully submitted,

                                            ZUKOWSKI BRESENHAN SINEX & PETRY LLP



                                                   /s/Kevin Pennell
                                            Kevin Pennell
                                            State Bar Number 24046607
                                            1177 West Loop South, Suite 1100
                                            Houston, Texas 77027
                                            713/965-9969
                                            713/963-9169 Facsimile
                                            kevin@zbsplaw.com

                                            Attorney for Appellants
                                            Brandon Buteaux and Buteaux Concrete, LLC
                            CERTIFICATE OF CONFERENCE

       I conferred with Tony Ciccone, counsel for Consolidated Reinforcement LP, by email
and he does not oppose this motion.



                                                   /s/ Kevin Pennell
                                            Kevin Pennell



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been delivered
or forwarded to all parties and/or counsel, as listed below, in accordance with Rule 21a of the
Texas Rules of Civil Procedure, on this the 27th day of February 2015.

                                      Anthony F. Ciccone
                               Kiester Lockwood & Ciccone LLP
                                611 West 14th Street, Suite 100
                                      Austin, Texas 78701
                                    512/477-5821 Facsimile



                                                   /s/ Kevin Pennell
                                            Kevin Pennell